                            Order Filed on September 14, 2020
                            by Clerk
                            U.S. Bankruptcy Court
                            District of New Jersey




DATED: September 14, 2020
September 14, 2020
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-28149-RG
William Charles Hovey                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 15, 2020
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 17, 2020.
db             +William Charles Hovey,   14 Balchen Way,   Rockaway, NJ 07866-4702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
              Dean G. Sutton    on behalf of Debtor William Charles Hovey dean@deansuttonlaw.com
              Leonard C. Walczyk    on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com,
               lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com
              Marie-Ann Greenberg     magecf@magtrustee.com
              Neal H. Flaster    on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com
              Patrick J. Spina    on behalf of Creditor   Valley National Bank info@pjspinalaw.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 6
